ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 21 June 2021 has been considered.
Applicant’s amendment filed 21 June 2021 has not been entered because the amendment requires further consideration and search.
Further, even if the amendment were entered, the data would not be commensurate in scope because the claims broadly require any kind of polyisocyanate and there is no disclosure in the examples regarding the specific type of polyisocyanate used; rather, the specification merely broadly recites aromatic or aliphatic polyisocyanates ([0034]) and the examples broadly recite polyisocyanate. Applicant is encouraged to submit a declaration stating the same good results in the data would be achieved using any polyisocyanate.
It is noted that if Applicant’s amendment was entered, then the claim objection would be overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787